SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1388
CA 15-00498
PRESENT: SCUDDER, P.J., CENTRA, CARNI, VALENTINO, AND DEJOSEPH, JJ.


SHELLEY CHMIEL, PLAINTIFF-RESPONDENT,

                    V                                             ORDER

ROCKWELL CONSTRUCTION, INC., DOING BUSINESS AS
BROWNSTONE HOMES, ROBERT BRICELAND, INDIVIDUALLY,
DEFENDANTS-RESPONDENTS,
ZELASKO CONSTRUCTION, INC., JRZ ARCHITECTURE, PLLC,
JOHN ZYWICZYNSKI, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
---------------------------------------------------
ROCKWELL CONSTRUCTION, INC., THIRD-PARTY
PLAINTIFF-RESPONDENT,

                    V

EARTH DIMENSIONS, INC., THIRD-PARTY
DEFENDANT-APPELLANT.


BROWN & KELLY, LLP, BUFFALO (KENNETH A. KRAJEWSKI OF COUNSEL), FOR
DEFENDANT-APPELLANT ZELASKO CONSTRUCTION, INC.

SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
DEFENDANTS-APPELLANTS JRZ ARCHITECTURE, PLLC AND JOHN ZYWICZYNSKI.

PILLINGER MILLER TARALLO, LLP, SYRACUSE (JEFFREY D. SCHULMAN OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.

JUSTIN S. WHITE, WILLIAMSVILLE, FOR PLAINTIFF-RESPONDENT.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (JUSTIN HENDRICKS OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS AND THIRD-PARTY PLAINTIFF-
RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered June 17, 2014. The order, among other things,
denied in part the motions of defendants JRZ Architecture, PLLC, John
Zywiczynski and Zelasko Construction, Inc., for summary judgment, and
denied the motion of third-party defendant Earth Dimensions, Inc., for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
                                 -2-                 1388
                                                CA 15-00498

unanimously affirmed without costs.




Entered:   December 23, 2015           Frances E. Cafarell
                                       Clerk of the Court